The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                  SUMMARY
                                                            October 24, 2019

                               2019COA159

No. 16CA0152, People v. Johnson — Constitutional Law —
Fourth Amendment — Searches and Seizures — Warrantless
Search — Exclusionary Rule — Impeachment Exception

  The division considers the limits of the impeachment exception to

the exclusionary rule announced in Walder v. United States, 347

U.S. 62 (1954), and limited in James v. Illinois, 493 U.S. 307

(1990). Under this rule, evidence that was suppressed as

unconstitutionally obtained may nevertheless be admissible under

certain limited circumstances. The majority holds that the trial

court erred in ruling that the use of truthful testimony about an

alternate suspect’s positive test for gunshot residue would open the

door to the otherwise suppressed evidence of the defendant’s

positive test. The partial dissent would hold that the trial court
appropriately ruled that the evidence of defendant’s test would be

admissible to prevent the defense from misleading the jury.
COLORADO COURT OF APPEALS                                          2019COA159


Court of Appeals No. 16CA0152
Arapahoe County District Court No. 14CR2330
Honorable Michelle A. Amico, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Elmo Jesse Johnson,

Defendant-Appellant.


             JUDGMENT AFFIRMED IN PART, REVERSED IN PART,
                 AND CASE REMANDED WITH DIRECTIONS

                                 Division I
                          Opinion by JUDGE TOW
                             Berger, J., concurs
               Taubman, J., concurs in part and dissents in part

                         Announced October 24, 2019


Philip J. Weiser, Attorney General, Megan C. Rasband, Assistant Attorney
General, Denver, Colorado, for Plaintiff-Appellee

Megan A. Ring, Colorado State Public Defender, Stephen C. Arvin, Deputy State
Public Defender, Denver, Colorado, for Defendant-Appellant
¶1    Defendant, Elmo Jesse Johnson, successfully sought

 exclusion of evidence improperly seized without a warrant.

 However, in granting the motion to suppress, the trial court

 informed Johnson that if he offered in his defense similar evidence

 related to an alternate suspect, the prosecution would be permitted

 to present the suppressed evidence to the jury. In this matter of

 first impression, we are asked to explore the limits of the

 impeachment exception to the exclusionary rule: specifically,

 whether Johnson, in offering truthful testimony that might

 nevertheless mislead the jury in the absence of the suppressed

 evidence, opened the door to the otherwise inadmissible evidence.

 We answer that question “no.” As a result, we reverse his

 conviction for first degree murder, and remand for a new trial on

 that charge. Because the error did not affect Johnson’s conviction

 for felony menacing, we affirm that conviction.

                           I.   Background

¶2    Danielle Griego, Johnson’s girlfriend, was shot to death in the

 apartment Johnson shared with his sister, Toni Carrethers, and

 Carrethers’s husband. Hours after Griego’s murder, Griego’s

 mother discovered Griego’s body on the couch. Johnson lay next to


                                   1
 her, unconscious due to alcohol and drugs. Griego’s mother called

 911. Before law enforcement officers arrived, Carrethers picked up

 two shell casings that were near Griego’s body, rinsed them, and

 returned them to where she had found them.

¶3    Johnson was transported to the hospital. Once there, and

 while Johnson remained unconscious, officers collected swabs from

 his hands and face. These swabs ultimately tested positive for

 gunshot residue (GSR). 1 The officers also collected ammunition

 from his pants pocket. In addition, they found Griego’s blood on his

 clothing. After regaining consciousness, Johnson denied killing

 Griego.

¶4    Before trial, Johnson moved to exclude the GSR evidence

 collected from him without a warrant. 2 The trial court granted the

 motion. 3 In doing so, however, it noted that it would not permit


 1 Both Carrethers and Griego’s mother also tested positive for GSR.
 2 Johnson also moved to exclude the evidence that his clothing
 collected by the police at the hospital contained ammunition and
 was stained with Griego’s blood. The trial court denied this motion.
 Johnson does not challenge that ruling on appeal.
 3 The trial court noted, based on its experience and knowledge, that

 GSR evidence is the type of evidence that likely falls within the
 exigent circumstances exception. However, the court observed that
 it could neither impute its own knowledge into the case nor take


                                   2
 Johnson “to use the Fourth Amendment as both a shield and a

 sword.” The trial court warned Johnson that, should he offer

 evidence that Carrethers tested positive for GSR, he would open the

 door for the prosecution to admit Johnson’s positive test. The trial

 court explained that it was concerned about “misleading the jury

 into believing that either and/or both [Johnson] was never tested or

 he was not positive.”

¶5    At trial, Carrethers testified that Griego and Johnson slept

 that night on Carrethers’s couch. She explained that while she was

 in bed with her husband in the middle of the night, she awoke to

 hear Griego say, “Oh my God, what are you doing?” Johnson

 replied, “Shut up,” and Carrethers heard two gunshots. Neither

 Carrethers nor her husband left their room to determine what had

 happened. Carrethers told police that she did not check the couch

 the next morning before leaving the home to run errands.




 judicial notice of the ephemeral nature of GSR evidence. So,
 because the prosecution had presented no evidence at the motions
 hearings that would establish that GSR can be easily and quickly
 destroyed, the trial court concluded it could not apply the exigent
 circumstances exception to the warrant requirement. The People
 did not challenge that ruling.

                                   3
¶6    Two male witnesses, Eli Eva and Anthony Pasquale, who had

 been with Griego earlier on the day of the murder, testified that

 when Johnson had found Griego with them, he pointed a gun at

 them, asked if they were sexually involved with Griego, and

 threatened to kill them. They testified that he also told Griego, “if I

 can’t have you, bitch, nobody will.” After hearing this, the two

 witnesses flagged down police officers and Griego called 911. Law

 enforcement officers were not able to locate Johnson at that time.

¶7    Police officers testified that, during their investigation, they

 heard Carrethers tell her daughter, “Elmo killed Danny.” They also

 described observing bullet holes, casings, and ammunition near the

 body, and finding a handgun hidden in the couch.

¶8    The jury found Johnson guilty of first degree murder in the

 death of Griego. The jury also convicted Johnson of felony

 menacing for pointing the gun at Eva. Johnson now challenges

 both convictions. Specifically, he asserts the trial court erred in

 three ways: (1) by ruling that he could not admit the evidence that

 Carrethers tested positive for GSR without opening the door to the

 prosecution offering the otherwise suppressed evidence of

 Johnson’s GSR test; (2) by excluding evidence that Carrethers later


                                    4
  killed her husband; and (3) by permitting Carrethers to testify to

  several statements made by Griego.

  II.   The Trial Court Erred by Ruling That Admission of Evidence of
          Carrethers’s GSR Test Would Open the Door to Johnson’s
                          Suppressed GSR Evidence

¶9      Johnson contends that the trial court improperly required him

  to choose between exercising two constitutional rights — the right

  to present a complete defense and the right to exclude evidence

  seized in violation of the Fourth Amendment. Under the

  circumstances of this case, we agree.

                         A.    Standard of Review

¶ 10    We review a trial court’s determination that a party’s actions

  have opened the door to otherwise inadmissible evidence for an

  abuse of discretion. People v. Lesney, 855 P.2d 1364, 1366-67

  (Colo. 1993). A trial court abuses its discretion if it misconstrues or

  misapplies the law or otherwise reaches a manifestly arbitrary,

  unreasonable, or unfair result. People v. Melillo, 25 P.3d 769, 773

  (Colo. 2001).

¶ 11    A trial court’s application of the legal standard in a

  suppression ruling is a question of law that we review de novo. See

  People v. Smith, 40 P.3d 1287, 1290 (Colo. 2002). Similarly, “a trial


                                      5
  court’s interpretation of a statute or rule governing the admissibility

  of evidence is reviewed de novo.” People v. Salas, 2017 COA 63, ¶

  30 (citing People v. Hill, 228 P.3d 171, 173 (Colo. App. 2009)).

¶ 12   The People assert that Johnson either waived or invited this

  error, and thus we should not review it. Specifically, the People

  assert that because Johnson never offered the evidence of

  Carrethers’s positive GSR test, no inadmissible evidence was

  admitted nor was Carrethers’s admissible GSR test excluded. Thus,

  the People argue, no evidentiary error occurred. Essentially, the

  People argue that the trial court never actually ruled on the issue,

  but rather merely gave Johnson an advisory warning as to what

  might happen if he sought to admit certain evidence. We disagree.

¶ 13   When the trial court initially ruled, Johnson objected, arguing

  that the trial court was forcing him to choose between enforcing his

  right to be free from unreasonable searches and his right to present

  a complete defense. At trial, the court revisited the issue, indicating

  that it was not precluding inquiry into the GSR issue and

  reiterating that the door would only be opened “if the nature of their

  inquiry was misleading, i.e., [Johnson] wasn’t positive or the

  investigation was subpar, he wasn’t tested.” Johnson’s counsel


                                     6
  made an offer of proof as to what testimony he would seek to offer

  and what he would (and would not) argue to the jury. The next

  morning, the trial court announced that it was treating Johnson’s

  request as a motion in limine and ruled that, should the defense

  proceed in that manner, it would open the door to the previously

  submitted evidence. The trial court concluded, “So defense now is

  on notice of what the Court’s ruling is and can make a decision

  about whether or not to introduce that.”

¶ 14   Johnson’s counsel reiterated his prior objections, that the trial

  court was impermissibly forcing Johnson to make a Hobson’s

  choice between excluding constitutionally inadmissible evidence or

  foregoing constitutionally permissible and potentially exculpatory

  evidence. Based on the trial court’s ruling, Johnson elected not to

  offer the evidence of Carrethers’s GSR test. In these circumstances,

  we cannot conclude that the trial court’s ruling was merely

  advisory. Nor, in our view, did Johnson waive or abandon his

  objections to the trial court’s ruling merely by abiding by it. Thus,

  we conclude that the issue is properly before us.

¶ 15   Because Johnson preserved this issue, and it is of

  constitutional dimension, any error will require reversal unless it


                                    7
  was harmless beyond a reasonable doubt. Krutsinger v. People, 219

  P.3d 1054, 1058 (Colo. 2009). To avoid reversal, the prosecution

  must establish that there is no reasonable possibility that the error

  might have contributed to the conviction. Hagos v. People, 2012 CO

  63, ¶ 11.

                           B.   Applicable Law

¶ 16   “Ordinarily, when police obtain evidence in violation of the

  Fourth Amendment, that evidence may not be introduced against

  the aggrieved individual in either a state or federal criminal

  prosecution.” People v. Gutierrez, 222 P.3d 925, 941 (Colo. 2009)

  (citing Mapp v. Ohio, 367 U.S. 643 (1961)). However, this rule,

  known as the exclusionary rule, is not without exceptions. One

  such exception is known as the impeachment exception, recognized

  in Walder v. United States, 347 U.S. 62 (1954).

¶ 17   In Walder, the defendant was prosecuted for multiple counts

  of distribution of narcotics. Id. at 63. A couple of years earlier, the

  defendant had faced a narcotics possession charge, but that case

  was dismissed after a court ruled that the drugs had been illegally

  seized by the police. Id. at 62-63. While testifying at his trial on

  the later distribution charges, the defendant denied ever possessing


                                     8
  any narcotics in the past. Id. at 63. On cross-examination, over

  the defendant’s objection, the prosecution inquired about the

  defendant’s prior possession charge. Id. at 64. The defendant

  denied that any narcotics had been found on him in that case. Id.

¶ 18   In rebuttal, the prosecution was permitted to present the

  testimony of one of the officers who had been involved in the prior

  unconstitutional seizure of the narcotics and of the chemist who

  had analyzed the improperly seized contraband. Id. The defendant

  was convicted and appealed, arguing that admission of the

  previously excluded evidence violated his constitutional right to be

  free from unreasonable searches and seizures. Id.

¶ 19   The United States Supreme Court rejected the defendant’s

  challenge. The Court observed:

            It is one thing to say that the Government
            cannot make an affirmative use of evidence
            unlawfully obtained. It is quite another to say
            that the defendant can turn the illegal method
            by which evidence in the Government’s
            possession was obtained to his own advantage,
            and provide himself with a shield against
            contradiction of his untruths.

  Id. at 65. The Court ruled that the prior constitutional violation

  would not provide justification “for letting the defendant



                                    9
  affirmatively resort to perjurious testimony in reliance on the

  Government’s disability to challenge his credibility.” Id.

¶ 20   The Supreme Court later revisited this exception, providing

  clarity and boundaries to its application. In James v. Illinois, 493

  U.S. 307 (1990), the defendant, a suspect in a murder, was arrested

  while sitting under a hair dryer in his mother’s beauty parlor. Id. at

  309. When he was arrested, his hair was black and curly. Id.

  However, he told the officers that the previous day (the day of the

  murder) his hair had been reddish brown, long, and straight (which

  matched the description witnesses had provided of the murderer).

  Id. at 309-10. He also told them that he had gone to the beauty

  parlor to change his appearance. Id. at 309.

¶ 21   Before trial, the trial court ruled that the officers had lacked

  probable cause to arrest the defendant and suppressed the

  defendant’s statements as fruits of that unlawful conduct. Id. at

  309-10. At trial, the defendant did not testify. However, he

  presented testimony of a family friend, who testified that on the day

  of the shooting the defendant’s hair had been black. Id. at 310.

  Over the defendant’s objection, the trial court permitted the




                                    10
  prosecution to offer the defendant’s suppressed statements to

  impeach the friend’s credibility. Id.

¶ 22   On appeal, the Illinois Appellate Court reversed the conviction,

  holding that the statements were improperly admitted. Id. But the

  Illinois Supreme Court reversed the intermediate appellate court,

  ruling that the impeachment exception ought to be expanded to

  permit impeachment of defense witnesses other than the defendant

  himself, and thus “deter the defendant from engaging in perjury ‘by

  proxy.’” Id. at 311.

¶ 23   The United States Supreme Court disagreed. The Court

  recognized that the impeachment exception “further[s] the goal of

  truth-seeking by preventing defendants from perverting the

  exclusionary rule ‘into a license to use perjury by way of a defense.’”

  Id. at 652 (quoting United States v. Havens, 446 U.S. 620, 626

  (1980)). However, the Court clarified that “the exception leaves

  defendants free to testify truthfully on their own behalf; they can

  offer probative and exculpatory evidence to the jury without opening

  the door to impeachment by carefully avoiding any statements that

  directly contradict the suppressed evidence.” Id. at 652-53.




                                    11
¶ 24   Ultimately, the Court declined to extend the impeachment

  exception to encompass the testimony of all defense witnesses for

  two reasons. First, the Court observed that “the mere threat of a

  subsequent criminal prosecution for perjury is far more likely to

  deter a witness from intentionally lying on a defendant’s behalf than

  to deter a defendant, already facing conviction for the underlying

  offense, from lying on his own behalf.” Id. at 653. Second,

  expanding the exception to all defense witnesses “likely would chill

  some defendants from presenting their best defense and sometimes

  any defense at all — through the testimony of others.” Id. The

  Court was concerned that defendants would fear that a defense

  witness, “in a position to offer truthful and favorable testimony,

  would also make some statement in sufficient tension with the

  tainted evidence to allow the prosecutor to introduce that evidence

  for impeachment.” Id.

¶ 25   Thus, the impeachment exception to the suppression rule

  permits the use of constitutionally excluded evidence to impeach a

  defendant’s own untruthful testimony. In this way, the exception

  “generally discourages perjured testimony without discouraging

  truthful testimony.” Id.


                                    12
                          C.    Application

¶ 26   Understandably concerned that admission of Carrethers’s

  positive GSR test coupled with silence as to whether Johnson was

  also positive — or even tested at all — would potentially mislead the

  jury, the trial court sought to protect the truth-seeking function of

  the trial process by applying the impeachment exception. However,

  in doing so, the trial court expanded the impeachment exception

  even further than the Illinois Supreme Court’s ill-fated attempt to

  do so in James. 4 The trial court erred.

¶ 27   The effect of the trial court’s ruling was to chill Johnson’s

  presentation of truthful and favorable evidence. This is precisely

  the danger the Supreme Court protected against when it limited the

  scope of the impeachment exception in James. As the Supreme

  Court made clear in James, the exception does not permit the use

  of otherwise suppressed evidence to contradict obviously untruthful

  testimony, so long as such testimony is not provided by the


  4 In our view, the Supreme Court in James spoke definitively
  regarding the constitutionally permissible extent of the Walder
  exception to the exclusionary rule. It is not the place of an
  intermediate state appellate court to extend the reach of Walder
  beyond the boundaries expressed in James. If such an extension is
  to be made, it must be made by a court higher than this one.

                                    13
  defendant himself. It necessarily follows that the exception cannot

  possibly permit the use of such evidence to counter truthful

  testimony.

¶ 28   Johnson should have been permitted to offer truthful evidence

  related to the GSR testing conducted on individuals other than

  Johnson without fear of opening the door to the unconstitutionally

  obtained evidence related to his GSR test. 5 Yet, because of the trial

  court’s ruling, not only did the officers’ unconstitutional search

  improperly result in the collection of inculpatory evidence, it also

  effectively shielded potentially exculpatory evidence from use by the

  defense. Such a result falls far short of effectuating the “sole

  purpose” of the exclusionary rule, which is “to deter future Fourth

  Amendment violations.” Davis v. United States, 564 U.S. 229, 236-

  37 (2011). Indeed, it arguably encourages future violations, by

  significantly softening the adverse impacts of an unconstitutional

  search by law enforcement.




  5 We do not suggest that it would be proper for Johnson to ask the
  jury to infer from this evidence that he either was not tested or that
  he tested negative. However, Johnson’s counsel acknowledged that
  he had no intention of advancing such an argument.

                                    14
¶ 29      Because the trial court misapplied the impeachment

  exception, we conclude that the court abused its discretion.

¶ 30      The People argue that any error was harmless “under any

  standard.” Again, we disagree. The People argue that evidence of

  GSR on Carrethers would likely have had little impact on the jury

  for several reasons: GSR is not conclusive proof of who actually

  fired a gun; there was a logical explanation for why Carrethers

  would have tested positive without having fired a gun; Carrethers’s

  purported motive to kill Griego was “not compelling”; Carrethers’s

  credibility was effectively attacked even without the GSR evidence;

  and the focus of defense counsel’s closing argument was not on

  Carrethers as an alternate suspect, but rather on whether the

  prosecution had failed to prove that Johnson killed Griego. The

  People’s argument, however, misapprehends the standard in this

  case.

¶ 31      Having found error, and because that error implicates

  Johnson’s constitutional rights, we must reverse unless the People

  demonstrate beyond a reasonable doubt that there is no reasonable

  possibility the ruling impacted the verdict. Hagos, ¶ 11. Though

  the People correctly note that the GSR test is not conclusive, it is


                                     15
  certainly sufficient grounds on which to base an inference that

  Carrethers fired a gun. 6 Similarly, regardless of whether Johnson’s

  theory that Carrethers had a motive to kill Griego was compelling, it

  was at least one the jury may have found worthy of consideration.

  And although Johnson’s counsel had been able to attack

  Carrethers’s credibility, he was not permitted to fully explore the

  potential that she may have been an alternate suspect. Finally, the

  focus of defense counsel’s closing argument was necessarily a

  function of what evidence had been admitted. Had he been able to

  present Carrethers’s GSR results, his closing argument would likely

  have had a different focus.

¶ 32   Under these circumstances, we conclude that there is a

  reasonable possibility that the trial court’s prophylactic ruling,

  which effectively precluded Carrethers’s GSR evidence, affected the

  verdict. At the very least, the prosecution has not carried its

  burden of proving otherwise. Thus, the error was not harmless




  6We note that GSR evidence was important enough to the
  prosecution that it vigorously defended against Johnson’s efforts to
  suppress his GSR test results.

                                    16
  beyond a reasonable doubt. Johnson’s murder conviction must be

  reversed.

       III.   The Trial Court Did Not Err by Excluding Evidence That
                          Carrethers Killed Her Husband

¶ 33     Johnson also contends that the trial court abused its

  discretion by excluding evidence that Carrethers murdered her

  husband, the only other person in the home the night Griego died.

  He argues that this ruling further undermined his ability to present

  his defense that Carrethers was an alternate suspect and violated

  his right to confront and cross-examine witnesses. Because this

  issue is likely to arise on remand, we address Johnson’s contention

  but discern no abuse of discretion.

                            A.   Additional Facts

¶ 34     Approximately five weeks after Griego’s murder, Carrethers

  fatally stabbed her husband. Although Carrethers was initially

  arrested for first degree murder, the Adams County District

  Attorney’s Office did not file criminal charges because it concluded

  that Carrethers had acted in self-defense. 7 Prior to Johnson’s trial,


  7The apartment in which both Griego and Carrethers’s husband
  were killed is in Arapahoe County. However, to avoid any


                                     17
  the prosecution filed a motion in limine to preclude evidence

  regarding the husband’s death, asserting that it did not involve

  Johnson, did not result in criminal charges, and was irrelevant.

  Johnson objected, asserting that the nature and circumstances of

  the death might show that Carrethers testified at Johnson’s trial to

  avoid charges being filed against her for the killing. In addition,

  Johnson argued that, given alleged similarities between how the

  husband was killed and how Griego was killed, the evidence was

  relevant to his alternate suspect theory.

                        B.    Standard of Review

¶ 35   We review a trial court’s exclusion of evidence for an abuse of

  discretion. People v. Stewart, 55 P.3d 107, 122 (Colo. 2002).

  Because the exclusion of this evidence did not entirely foreclose

  Johnson from presenting his alternate suspect theory, any error

  would not be one of constitutional dimension. See Krutsinger v.

  People, 219 P.3d 1054, 1062 (Colo. 2009) (rejecting the application




  appearance of a conflict of interest arising from the fact that
  Carrethers was a witness in the prosecution related to Griego’s
  murder, the matter was referred to a neighboring jurisdiction to
  independently determine whether Carrethers should be charged in
  the death of her husband.

                                    18
  of constitutional harmlessness where an erroneous evidentiary

  ruling did not “effectively bar the defendant from meaningfully”

  presenting his defense). Thus, should we determine that the trial

  court abused its discretion, we reverse unless the error was

  harmless. Hagos, ¶ 12.

                             C.    Applicable Law

¶ 36    A defendant pursuing an alternate suspect theory may

  introduce evidence of that suspect’s other acts to prove identity —

  that the same person who committed the other act also committed

  the charged crime. People v. Elmarr, 2015 CO 53, ¶ 39. However,

  “an inference that the alternate suspect committed the other acts

  and the charged crime is permissible only where the prior acts and

  the charged crime share sufficient similar characteristics or

  details.” Id. “[T]he overarching relevance inquiry remains whether

  the evidence, taken collectively, establishes a non-speculative

  connection between the alternate suspect and the charged crime.”

  Id. at ¶ 40. Finally, “[e]ven relevant alternate suspect evidence may

  be excluded if its probative value is substantially outweighed by the

  danger of unfair prejudice, confusion of the issues, or misleading

  the jury . . . .” Id. at ¶ 43.


                                      19
                             D.   Application

¶ 37   Johnson’s first argument against the People’s motion in limine

  was that the issue of Carrethers’s involvement in her husband’s

  death was relevant to impeaching her — that she may have had an

  incentive to testify favorably for the prosecution in order to avoid

  being prosecuted herself for the later homicide. We disagree.

¶ 38   As the trial court noted, a defendant is generally allowed broad

  cross-examination of a prosecution witness with respect to that

  witness’s motive to testify where that witness is charged with or

  threatened with criminal prosecution for other offenses. See People

  v. King, 179 Colo. 94, 98, 498 P.2d 1142, 1144-45 (1972).

  However, at the time Carrethers testified, charges against her were

  neither pending nor threatened. Further, because the

  determination of whether to charge her was not made by the office

  prosecuting Johnson, there was no evidence to suggest that her

  testimony was bargained for by the prosecution in this case.

  Perhaps most importantly, as the trial court noted, Carrethers’s

  initial statements to law enforcement occurred five months before

  she killed her husband. Finally, Johnson’s contention that,

  because first degree murder has no statute of limitations,


                                    20
  Carrethers may have been motivated to testify favorably for the

  prosecution in the hopes of preventing some future change of heart

  by the Adams County District Attorney is pure speculation.

¶ 39   Thus, the trial court did not abuse its discretion in concluding

  that Carrethers’s involvement in the death of her husband was not

  relevant to her motive or bias in this case.

¶ 40   The trial court also rejected Johnson’s argument that this

  evidence was relevant to his alternate suspect defense. Again, we

  perceive no abuse of discretion.

¶ 41   The trial court noted certain similarities between the two

  incidents, including (1) the deaths occurred on the same couch in

  the same residence; (2) Carrethers moved or handled evidence after

  both deaths; and (3) both weapons were located under the couch

  cushion. However, the trial court noted that the husband’s death

  involved a claim of self-defense sufficiently compelling that no

  charges were filed. We further note that, even under Johnson’s

  theory, the killings were not similar; the motives for the two killings

  differed, as did the method of killing (Griego was shot, but

  Carrethers’s husband was stabbed). We agree with the trial court

  that Johnson failed to establish more than a speculative connection


                                     21
  between Carrethers’s killing of her husband in self-defense and

  Greigo’s murder, and that the other acts evidence was “not

  distinctive or unusual enough” to support a finding that Carrethers

  was probably responsible for both crimes. Id. at ¶ 39 (quoting

  People v. Salazar, 2012 CO 20, ¶ 26).

¶ 42     Finally, applying a CRE 403 analysis, the trial court concluded

  that evidence that Carrethers killed her husband carried a

  substantial danger of unfair prejudice, confusion of the issues, and

  misleading the jury. Here, too, we perceive no abuse of discretion

  in the trial court’s analysis and conclusion.

¶ 43     Because the evidence related to the death of Carrethers’s

  husband was not probative for impeachment or for building an

  alternate suspect defense, and because any minimal relevance there

  may have been was far outweighed by the danger of unfair

  prejudice, the trial court did not abuse its discretion in preventing

  Johnson from presenting this evidence to the jury.

       IV.   The Trial Court Did Not Err by Admitting Alleged Hearsay

¶ 44     Johnson claims that the trial court erred by admitting

  evidence of statements Carrethers claimed she heard Griego make.

  Despite our conclusion that Johnson’s first degree murder


                                     22
  conviction must be reversed, we nevertheless review this contention

  because it is at least in part aimed at Johnson’s conviction for

  menacing as well. We discern no basis for reversal.

                          A.   Additional Facts

¶ 45   In a written motion, the prosecution sought to admit under

  CRE 807 certain statements Carrethers said she heard Griego utter.

  Specifically, the motion identified the following statements.

          • “If you hit me again, I’m going to call the police, you said

            you weren’t going to hit me”;

          • “I don’t know them,” (said about Eva and Pasquale on the

            evening of the murder, after Johnson had pointed the

            gun at Eva); and

          • “Oh my god, what are you doing?”, after which

            Carrethers heard Johnson respond, “shut up” and then

            heard two gunshots.

¶ 46   Johnson opposed the motion, arguing that admission of the

  evidence would violate his rights under Colorado’s Confrontation

  Clause. After a hearing, the trial court overruled Johnson’s

  objection and granted the prosecution’s motion.



                                    23
¶ 47   At trial, the statements came into evidence through the video

  recording of Carrethers’s interview with police and testimony from a

  police officer about that video. In the video recording, Carrethers

  also said that Griego had previously told her that Johnson had

  threatened to kill her.

                            B.   Standard of Review

¶ 48   We review evidentiary rulings for an abuse of discretion.

  Nicholls v. People, 2017 CO 71, ¶ 17. Because Johnson preserved

  these issues, we will determine if any error requires reversal by

  applying the harmless error test. Id. Under this test, “[i]f a

  reviewing court can say with fair assurance that, in light of the

  entire record of the trial, the error did not substantially influence

  the verdict or impair the fairness of the trial, the error may properly

  be deemed harmless.” People v. Gaffney, 769 P.2d 1081, 1088

  (Colo. 1989).

¶ 49   We review de novo a defendant’s claim that the trial court

  violated his Confrontation Clause rights, applying the constitutional

  harmless error standard to any error. Nicholls, ¶ 17 (citing Bernal

  v. People, 44 P.3d 184, 198 (Colo. 2002)).




                                      24
                           C.     Applicable Law

¶ 50   Colorado’s constitutional protection of the right to confront

  witnesses applies only to testimonial statements. Id. at ¶ 33. A

  testimonial statement is one made “under circumstances that

  would lead an objective witness reasonably to believe that the

  statement would be available for use at a later trial.” Id. at ¶ 22

  (citing Crawford v. Washington, 541 U.S. 36, 51-53 (2004)).

¶ 51   “‘Hearsay’ is a statement other than one made by the

  declarant while testifying at the trial or hearing, offered in evidence

  to prove the truth of the matter asserted.” CRE 801(c).

                             D.    Application

¶ 52   As a threshold matter, we note that none of the statements

  Johnson challenges is testimonial. None of them was made to law

  enforcement, and none appears to have been made by Griego with

  an eye toward future use in court. 8 Thus, Colorado’s Confrontation

  Clause is not implicated by any of these statements.



  8 It is important to note that the testimonial inquiry is focused on
  the circumstances under which the declarant (i.e., Griego) made the
  statement. Nicholls v. People, 2017 CO 71, ¶ 33. Whether or not
  Carrethers made her statements to police understanding they
  would be used in court is irrelevant to this inquiry; because


                                     25
¶ 53   Nor is the hearsay rule implicated by at least some of the

  statements. For example, Griego’s statement that she did not know

  Eva and Pasquale was clearly not offered for the truth of the matter

  asserted; the prosecution’s case assumed that she knew them. And

  her exclamation “Oh my god, what are you doing?” is not a

  declarative statement because there is no assertion being made.

  Because these statements were not hearsay, their admission was

  not evidentiary error. 9

¶ 54   Another of the statements, although not containing a direct

  assertion, may nevertheless meet the definition of hearsay. When

  Griego told Johnson, “If you hit me again, I’m going to call the

  police, you said you weren’t going to hit me,” she was at least

  implying that Johnson had hit her in the past. An implied

  assertion may qualify as a hearsay statement if the statement “was

  intended [by the out-of-court witness] to imply to the testifying

  witness a separate fact in question at trial.” People v. Griffin, 985




  Carrethers was present in the courtroom and subject to cross-
  examination about her statements to the police, her testimony
  presents no confrontation issue.
  9 We may affirm an evidentiary ruling on any ground supported by

  the record. People v. Brown, 2014 COA 155M-2, ¶ 15.

                                    26
  P.2d 15, 17-18 (Colo. App. 1998). Because we cannot tell from the

  record whether Griego intended Carrethers to overhear the

  statement and infer that Johnson was hitting her, we will assume

  this statement was an implied assertion.

¶ 55   The final challenged statement — i.e., that Griego told

  Carrethers that Johnson threatened to kill Griego — was clearly

  hearsay.

¶ 56   Nevertheless, we need not resolve whether these two

  statements were erroneously admitted under CRE 807. Neither the

  threat to Griego nor the implied assertion that Johnson had hit

  Griego in the past had any bearing on the allegation that Johnson

  pointed a gun at Eva. Thus, because these statements would have

  had no impact on the jury’s guilty verdict on the menacing charge,

  any error that may have occurred by admitting the statements was

  harmless. 10




  10The statements are relevant to the murder conviction. However,
  because hearsay analysis is inherently a fact-specific and context-
  driven one, and because we cannot predict the context in which this
  evidence may, if at all, arise on retrial of that charge, we do not
  address Johnson’s contention as it relates to the murder charge.

                                   27
¶ 57   Thus, we conclude that there is no basis to reverse the

  menacing conviction.

                              V.   Conclusion

¶ 58   Johnson’s conviction for menacing is affirmed. His conviction

  for first degree murder is reversed, and the case is remanded for a

  new trial on that charge.

       JUDGE BERGER concurs.

       JUDGE TAUBMAN concurs in part and dissents in part.




                                    28
  JUDGE TAUBMAN, concurring in part and dissenting in part.

¶ 59   This case presents the question of whether a defendant in a

  criminal case may retain the benefits of an evidentiary ruling in his

  favor concerning gunshot residue (GSR) when he proposes to

  introduce GSR evidence found on the woman in whose home the

  victim was killed.

¶ 60   Resolving this issue requires us to analyze two United States

  Supreme Court cases addressing whether a defendant in a criminal

  case may use the Fourth Amendment as both a sword and a shield

  — that is, to exclude evidence obtained in violation of the Fourth

  Amendment and then use the exclusion of that evidence to permit

  the introduction of other evidence the defendant considers

  necessary to present a complete defense. Resolution of this issue

  also requires us to analyze the applicability of the “opening the

  door” doctrine, which permits a court to allow the introduction of

  otherwise inadmissible evidence to prevent a party from gaining an

  unfair advantage or misleading the jury.

¶ 61   Because I conclude that the trial court properly ruled that

  defendant, Elmo Jesse Johnson, could not use the Fourth

  Amendment as both a sword and a shield, I would affirm his


                                    29
  judgment of conviction entered on a jury verdict finding him guilty

  of both first degree murder and felony menacing. However, I agree

  with the majority’s rejection of his contentions that the trial court

  erred in excluding alternate suspect evidence and allowing certain

  statements that Johnson contends were inadmissible hearsay.

                 I. Background and Procedural Posture

¶ 62   As a preliminary matter, I agree with and, thus, adopt the

  majority’s recitation of the factual background. I also agree that the

  matter is properly before us. Supra ¶ 14. However, I provide a

  more detailed background where necessary to support my analysis.

                          II. Opening the Door

¶ 63   Johnson contends that the trial court erred in warning him

  that, if he presented GSR evidence found on his sister, Toni

  Carrethers, he would open the door to allow the prosecution to

  introduce the GSR evidence suppressed by the trial court under the

  exclusionary rule. He asserts that this ruling forced him to choose

  between exercising two constitutional rights — the right to present

  a complete defense and his right to exclude evidence seized in

  violation of the Fourth Amendment. I disagree.




                                    30
                          A. Additional Facts

¶ 64   Crime scene investigators swabbed Johnson’s hands and face

  without a warrant while he lay unconscious in the hospital. The

  swabs collected tested positive for GSR, as did swabs collected from

  Carrethers and the mother of Danielle Griego, Johnson’s girlfriend.

  The trial court granted Johnson’s motion to suppress the evidence

  collected from him because investigators violated his Fourth

  Amendment rights by obtaining it without a warrant. However, the

  court ruled that it “will not permit [Johnson] to use the Fourth

  Amendment as both a shield and a sword.” Thus, it repeatedly

  warned Johnson that, if he intended to present evidence that

  Carrethers had tested positive for GSR, such evidence would open

  the door and permit the prosecutor to introduce the otherwise

  suppressed GSR evidence found on Johnson. The trial court later

  elaborated by stating that its concern was the defense misleading

  the jury into believing either that Johnson was never tested or that,

  if he was tested, no GSR was found on his body.

¶ 65   However, the trial court invited the defense to propose

  alternative ways to preserve both the suppression of the GSR found

  on Johnson and Johnson’s right to present a complete defense. It


                                   31
announced that, if the defense still intended to introduce evidence

of the GSR found on Carrethers, it could propose a strategy to do so

in a motion in limine. In response, the defense, at a hearing on

Johnson’s motion in limine, proposed the following:

          Judge, we would recall [the crime scene
          investigator, Maria] Pettolina [a witness for the
          prosecution,] and we would ask CSI Pettolina if
          she conducted a — or collected a sample for
          [GSR] testing. We would then call [the
          analyst]. We would elicit from [the analyst] the
          fact that Toni Carrethers was positive for GSR
          or for gunshot residue.

The People responded that, if the defense elicited this testimony

from Pettolina and the analyst, “the People will inquire as to

whether samples were also collected from Griego’s mother and

[three] others, which we don’t want to do that, because that even

begs the question even more if the jury hears about every single

collection of GSR but for the defendant.” The trial court agreed that

allowing the jury to hear testimony that Carrethers and three others

were tested would likely lead the jury to ask whether Johnson was

also tested. Thus, ruling on the motion in limine, the court

concluded that the defense’s proposed witness testimony would

open the door to the admission of the previously excluded evidence



                                  32
  of GSR on Johnson. Consequently, it held that not allowing the

  People to rebut the defense’s proposed GSR testimony would

  mislead the jury.

                B. Standard of Review and Preservation

¶ 66   We review a trial court’s determination of whether a party

  opened the door to responsive actions by the opposing party for an

  abuse of discretion. People v. Lesney, 855 P.2d 1364, 1366–67

  (Colo. 1993). However, the broader question of whether a defendant

  can open the door to evidence otherwise barred by the exclusionary

  rule raises a question of law that we review de novo. See People v.

  Melillo, 25 P.3d 769, 777 (Colo. 2001).

                           C. Applicable Law

¶ 67   A defendant may not employ the Fourth Amendment’s

  exclusionary rule as both a sword and a shield. See Walder v.

  United States, 347 U.S. 62, 65 (1954). As the Walder Court stated:

            It is one thing to say that the Government
            cannot make an affirmative use of evidence
            unlawfully obtained. It is quite another to say
            that the defendant can turn the illegal method
            by which evidence in the Government’s
            possession was obtained to his own advantage,
            and provide himself with a shield against
            contradiction of his untruths. Such an



                                   33
             extension . . . would be a perversion of the
             Fourth Amendment.

  Id.

¶ 68    The issue before us is whether Walder, James v. Illinois, 493

  U.S. 307 (1990), or some combination of the two applies to

  Johnson’s desire to introduce evidence of GSR found on Carrethers,

  and whether the introduction of such evidence would open the door

  to allow the prosecution to introduce evidence otherwise excluded

  by the exclusionary rule.

¶ 69    Courts sometimes allow admission of otherwise inadmissible

  evidence when one party “opens the door” to such evidence by

  introducing evidence that would allow the party to gain an unfair

  advantage or mislead the jury. People v. Murphy, 919 P.2d 191,

  195 (Colo. 1996). In Walder, 347 U.S. 62, the Supreme Court

  carved out an exception to the exclusionary rule to prevent a

  defendant from using a favorable Fourth Amendment ruling to allow

  him to present misleading or untrue evidence to the jury. Although

  the Supreme Court did not use the phrase “opening the door,” its

  decision was based on that principle. Under the Walder exception,

  a prosecutor may introduce suppressed evidence to impeach a



                                    34
  defendant who attempts to distort the purpose of the exclusionary

  rule by deploying it as a “license to use perjury by way of a

  defense.” United States v. Havens, 446 U.S. 620, 626 (1980)

  (quoting Harris v. United States, 401 U.S. 222, 226 (1971)).

  However, it carefully limited its holding to ensure it did not extend

  to instances in which the prosecution attempts “to smuggle [tainted

  evidence] in on cross-examination” by baiting a defendant into

  impeaching himself or herself. 1 Id. (quoting Walder, 347 U.S. at

  66).

¶ 70     In James, 493 U.S. 307, the Supreme Court further limited its

  holding in Walder. Unlike in Walder, it concluded that a prosecutor



  1As the Walder court noted:
            The situation here involved is to be sharply
            contrasted with that presented by Agnello v.
            United States, 269 U.S. 20 [(1925)]. There, the
            Government, after having failed in its efforts to
            introduce the tainted evidence in its case in
            chief, tried to smuggle it in on cross-
            examinaton by asking the accused the broad
            question “Did you ever see narcotics before?”
            After eliciting the expected denial, it sought to
            introduce evidence of narcotics located in the
            defendant’s home by means of an unlawful
            search and seizure, in order to discredit the
            defendant.
  Walder v. United States, 347 U.S. 62, 66 (1954) (footnote omitted).

                                    35
  could not introduce evidence suppressed under the exclusionary

  rule to impeach a defense witness rather than the defendant. In so

  doing, the James Court allowed a defendant to introduce “probative

  and exculpatory evidence” from a defense witness, while

  discouraging perjury. Id. at 314.

¶ 71   Both Walder and James promote the balancing of the

  judiciary’s truth-seeking function against the exclusionary rule’s

  protections for the defendant and deterrence of unconstitutional

  police conduct. See People v. Trujillo, 49 P.3d 316, 323 (Colo.

  2002).

¶ 72   In LeMasters v. People, the supreme court recognized the

  applicability of Walder but declined to apply its reasoning to the use

  of suppressed evidence for impeachment purposes when the

  evidence suppressed was not directly connected to the testimony

  the prosecutor sought to impeach. 678 P.2d 538, 543 (Colo. 1984).

  Thus, the issue the majority and I address today has not been

  decided by Colorado’s appellate courts.

                              D. Analysis

¶ 73   The circumstances here fall somewhere between those in

  Walder and those in James. The suppressed evidence here would


                                      36
  have been introduced through neither the defendant nor a defense

  witness — yet, I would hold that the underlying premise of both

  cases applies. The exclusionary rule demands that illegally

  obtained evidence remain suppressed unless a defendant uses its

  unavailability to frustrate or obfuscate the court’s truth-seeking

  function.

¶ 74   I conclude that the Walder exception to the exclusionary rule

  applies to the narrow circumstances of this case. Here, the defense

  proposed to recall a witness for the prosecution, not a defense

  witness (as in James), to introduce GSR evidence found on

  Carrethers.

¶ 75   The defense’s argument at the hearing on its motion in limine

  demonstrates the distinctions between this case and James. Had

  the defense questioned prosecution witness Pettolina and the

  analyst about the GSR found on Carrethers, the prosecutor would

  have asked whether GSR samples were collected from others. Such

  evidence, without an admission that GSR evidence was also

  collected from Johnson, carried the potential to lead the jury to

  believe that Johnson was not tested or had tested negative for GSR.




                                    37
¶ 76   Thus, I conclude that James is distinguishable from the

  present case. 2 In James, the prosecution impeached an eyewitness

  for the defense by introducing police officer testimony about a

  statement made by the defendant during the investigation of the

  charged crime that had been suppressed. The James Court

  reasoned that the truth-seeking rationale relied on to impeach the

  defendant in Walder “does not apply to other [defense] witnesses

  with equal force,” because the threat of subsequent criminal

  prosecution for perjury already deters defense witnesses from lying.

  James, 493 U.S. at 317. It added that to broaden the Walder

  exception to encompass the impeachment of other defense

  witnesses would provide an incentive for law enforcement officers to

  illegally obtain evidence without furthering the truth-seeking

  function of the court and “dissuade defendants from presenting a

  meaningful defense through other witnesses.” Id. at 317–20.




  2 I respectfully disagree with the majority’s assertion that James
  unequivocally applies and that only a higher court may conclude
  otherwise. As discussed above, in my view, neither Walder nor
  James is directly on point. When this is the case, we distinguish
  relevant cases, including decisions of the United States Supreme
  Court, to reach what we believe to be a proper analysis and result.

                                   38
¶ 77   In James, the Court rejected the theory of “perjury by proxy,”

  stating that allowing one witness to testify contrary to another

  witness’s testimony would not further the truth-seeking function

  because defense witnesses have far less incentive to perjure

  themselves than defendants, who are already faced with a possible

  criminal conviction. The same concerns of perjury would not likely

  arise in circumstances — like those presented here — when a

  witness for the prosecution, recalled by the defense, testifies. Thus,

  I conclude that the James decision rationale does not extend

  beyond the impeachment of defense witnesses’ testimony and does

  not govern the circumstances presented here.

¶ 78   Rather, the focus in this case is whether the introduction of

  some physical evidence would mislead the jury to believe that other

  physical evidence was either not searched for or not found. As

  Justice Stevens observed in his concurring opinion in James, the

  issue “is whether the admission of the illegally obtained evidence in

  this case would sufficiently advance the truth-seeking function to

  overcome the loss to the deterrent value of the exclusionary rule.”

  Id. at 320. Although Justice Stevens answered that question in the

  negative in James, I conclude the balance tips the other way here.


                                    39
¶ 79   Here, the defense’s presentation of GSR evidence found on

  Carrethers would allow the jurors to believe something that both

  parties knew was not true. Therefore, the court’s truth-seeking

  function tilts the scale toward permitting the prosecution to

  introduce GSR evidence that had been previously excluded by the

  trial court to avoid misleading the jury.

¶ 80   I acknowledge Johnson’s argument that he was presented with

  a Hobson’s choice between effectuating his constitutional right to

  present a complete defense and enforcing an exclusionary rule

  decision in his favor. However, the trial court did not preclude the

  introduction of GSR evidence found on Carrethers. Rather, it

  warned him that, if he chose to introduce it in a manner that would

  mislead the jury, the prosecution would be allowed to admit the

  suppressed GSR evidence found on Johnson in rebuttal.

¶ 81   I conclude that Johnson knowingly surrendered any right to

  present the GSR evidence on Carrethers. See Jeffers v. United

  States, 432 U.S. 137, 153 n.21 (1977) (stating that an “alleged

  Hobson’s choice between asserting the Sixth Amendment fair trial

  right and asserting the Fifth Amendment double jeopardy claim is

  illusory”; had the defendant chosen an alternative strategy, the


                                    40
  outcome may have been different). As discussed, GSR was collected

  from Carrethers, Griego’s mother, and Johnson. Thus, it is not

  clear what the GSR found on Carrethers would show other than

  that she had touched the gun used to kill Griego, which was a fact

  already admitted. This suggests that the GSR found on Carrethers

  was not critical to enable Johnson to present a complete defense.

¶ 82   Rather than a Hobson’s choice, this situation presented

  counsel with a tactical decision — whether the presentation of the

  GSR evidence found on Carrethers outweighed the prejudice of

  admitting the otherwise excludable GSR evidence. Counsel

  presumably decided, as he had the discretion to do, that such a

  risk would not have benefitted Johnson. See Dooly v. People, 2013

  CO 34, ¶ 7, 302 P.3d 259, 262 (“While we have often noted that trial

  counsel is generally accepted to be the ‘captain of the ship’ with

  regard to tactics and matters of trial strategy, we have at the same

  time made clear that he must always apply his professional

  experience in making these tactical choices to effectively represent

  the interests of his client . . . .”). As the supreme court has noted,

  “A defendant may constitutionally be required to make difficult




                                     41
  strategic choices . . . .” People v. Skufca, 176 P.3d 83, 88 (Colo.

  2008).

¶ 83   Moreover, contrary to Johnson’s contention, the trial court’s

  ruling regarding the admissibility of the otherwise suppressed GSR

  evidence found on Johnson did not prevent him from presenting an

  alternate suspect defense. The trial court’s ruling meant only that

  he could not present the GSR evidence without also allowing the

  suppressed evidence to be admitted.

¶ 84   Accordingly, in my view, Johnson was deprived of neither his

  Fourth Amendment right nor his right to present a complete

  defense.

                  III. Admission of Hearsay Statements

¶ 85   I agree with the majority’s conclusion that the two statements

  “Oh my god, what are you doing?” and “I don’t know them” were not

  hearsay. However, I write separately because I would also affirm

  the trial court’s admission of “If you hit me again, I’m going to call

  the police, you said you weren’t going to hit me” and the final




                                     42
  challenged statement — that Griego told Carrethers that Johnson

  threatened to kill Griego. 3

                          A. Standard of Review

¶ 86   We review the trial court’s ruling admitting evidence under an

  exception to the rule against hearsay for an abuse of discretion.

  People v. McFee, 2016 COA 97, ¶ 17, 412 P.3d 848, 855. “A court

  abuses its discretion when its decision is manifestly arbitrary,

  unreasonable, or unfair, or is based on an erroneous understanding

  or application of the law.” Id. (citation omitted).

                     B. Applicable Law and Analysis

¶ 87   The rules of evidence permit the court, in its discretion, to

  admit certain statements, not subject to the hearsay exceptions

  under CRE 803 and 804, that would otherwise constitute

  inadmissible hearsay if the statements offer sufficient guarantees of

  trustworthiness. CRE 807. To determine the admissibility of a

  statement under CRE 807, the supreme court has established five

  prerequisites:



  3Because the majority reverses the murder conviction, it does not
  address the admissibility of those statements with respect to that
  charge.

                                     43
            [1] [T]he statement is supported by
            circumstantial guarantees of trustworthiness;
            [2] the statement is offered as evidence of
            material facts; [3] the statement is more
            probative on the points for which it is offered
            than any other evidence which could be
            reasonably procured; [4] the general purposes
            of the rules of evidence and the interests of
            justice are best served by the admission of the
            statement; and [5] the adverse party had
            adequate notice in advance of trial of the
            intention of the proponent of the statement to
            offer it into evidence.

  Vasquez v. People, 173 P.3d 1099, 1106 (Colo. 2007) (quoting

  People v. Fuller, 788 P.2d 741, 744 (Colo. 1990)). “The proponent

  must establish circumstantial guarantees of trustworthiness by a

  preponderance of the evidence.” People v. Preciado-Flores, 66 P.3d

  155, 164 (Colo. App. 2002). “In considering the trustworthiness of

  a statement, courts should examine the nature and character of the

  statement, the relationship of the parties, the probable motivation

  of the declarant in making the statement, and the circumstances

  under which the statement was made.” People v. Jensen, 55 P.3d

  135, 139 (Colo. App. 2001).

¶ 88   I agree with the trial court’s analysis that the statements at

  issue were made to Carrethers during the course of her close

  relationship with Griego; thus, she had no reason to fabricate them.


                                    44
  I disagree with Johnson’s argument that Carrethers fabricated the

  statements to avoid charges against her for killing her husband. No

  evidence suggested that Carrethers would be charged with her

  husband’s death because the Adams County District Attorney’s

  Office had concluded that Carrethers had acted in self-defense.

  Further, she was a hostile witness for the prosecution, claiming

  that she did not recall the statements she had previously told

  detectives. Because the statements satisfy the five prerequisites

  established in Fuller, I would hold that the trial court properly

  admitted them.

                             IV. Conclusion

¶ 89   Accordingly, I concur in the decision affirming Johnson’s

  conviction for menacing, but I dissent in part because I would also

  affirm his conviction for first degree murder.




                                    45